The plaintiffs married within the degrees prohibited by the act of assembly (Digest 400.) The legislature by a special act passed before bringing this action, confirmed the marriage.
The question was, whether the parties were legally married at the commencement of this suit, the marriage being originally void, and it not being shown that the wife joined in or assented to the application, which was subsequently made to the legislature to confirm the marriage. It was insisted also, that the wife, being an infant, was not competent to bind herself by such proceeding.
The disability was a statutory one, and is removed by statute. The legislature has the power to declare what shall be valid marriages. They can annul marriages already existing — a fortiori, they can render valid marriages, which when they took place were against law. They can exercise the power of marriage, or delegate it to others. The whole subject is one of legislative regulation; and the act to confirm this marriage, though contracted within the prohibited degrees disposed of all legal objection to its validity. *Page 52 
The plaintiffs are lawfully man and wife, and entitled to recover in this action.
                                                Verdict for plaintiff.